DETAILED ACTION
This is the initial Office action based on the application filed on July 31, 2021.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation Under 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Such claim limitations are: “means for dynamically testing […],” “means for selecting […],” “means for dynamically configuring […],” “means for updating […],” “means for reselecting […],” “means for monitoring […],” “means for dynamically generating […],” and “means for installing […]” in Claims 17-20. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “an audit module configured to […],” “a feature module configured to […],” and “an adjustment module configured to […]” in Claims 1-12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If the Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), the Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 1, 10-13, and 15-17 are objected to because of the following informalities:
Claims 1, 11-13, and 15-17 recite “the different mobile devices.” It should read -- the plurality of different mobile devices --.
Claim 10 recites “the one of the plurality of image capture settings to select.” It should read -- the selected one of the plurality of image capture settings --.
Claims 12 and 16 recite “the updated code repository.” It should read -- the updates in the code repository --.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,175,908 (hereinafter “‘908”). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant application define an obvious variation of the invention claimed in ‘908.

Examiner respectfully submits the relevant portions of MPEP §§ 804(II)(B)(1) and 804(II)(B)(1)(a) with emphasis added for purposes of convenience in discussion and illustration:

MPEP § 804(II)(B)(1) Obviousness-Type
>A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).<

Any obviousness-type double patenting rejection should make clear:
(A)	The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and
(B)	The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue >is anticipated by, or< would have been an obvious variation of >,< the invention defined in a claim in the patent.

MPEP § 804(II)(B)(1)(a) One-Way Obviousness
If the application at issue is the later filed application or both are filed on the same day, only a one-way determination of obviousness is needed in resolving the issue of double patenting, i.e., whether the invention defined in a claim in the application would have been >anticipated by, or< an obvious variation of >,< the invention defined in a claim in the patent. See, e.g., In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and an obvious-type double patenting rejection is proper. Unless a claimed invention in the application would have been >anticipated by, or< obvious over a claimed invention in the patent, no double patenting rejection of the obvious-type should be made, but this does not necessarily preclude a rejection based on another type of nonstatutory double patenting (see MPEP § 804, paragraph II.B.2. below).

Similarly, even if the application at issue is the earlier filed application, only a one-way determination of obviousness is needed to support a double patenting rejection in the absence of a finding: (A) of administrative delay on the part of the Office causing delay in prosecution of the earlier filed application; and (B) that applicant could not have filed the conflicting claims in a single (i.e., the earlier filed) application. See MPEP § 804, paragraph II.B.1.(b) below.

It is noted that the instant application is a later-filed continuation of ‘908. It is also noted that both the instant application and ‘908 were filed by the same inventive entity and by a common assignee/owner. Claims 1-20 of ‘908 contain every element of Claims 1-20 of the instant application and thus anticipate the claims of the instant application. The claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim 1 of ‘908 as shown in the table below contains every element of Claim 1 of the instant application and as such anticipates Claim 1 of the instant application. Claims 2-20 of ‘908 is not shown with Claims 2-20 of the instant application for the purpose of brevity.

Patent 11,175,908
Instant Application 17/390,954
1. An apparatus, comprising:
1. An apparatus, comprising:
an audit module configured to: determine hardware and software capabilities of a mobile device of an end user; and dynamically test, during runtime, different camera settings for a camera of the mobile device of the end user in an executable mobile application executing on the mobile device of the end user to determine which of the different camera settings for the camera of the mobile device of the end user are limited by the determined hardware and software capabilities of the mobile device of the end user, wherein the different camera settings for the camera of the mobile device of the end user comprises different features of a device driver for the camera of the mobile device of the end user;
an audit module configured to dynamically test a plurality of image capture settings for a camera of a mobile device of an end user in an executable mobile application executing on the mobile device of the end user;
a feature module configured to select at least one of the different camera settings for the camera of the mobile device of the end user based on the dynamic test of the different camera settings for the camera of the mobile device of the end user and in response to the determined hardware and software capabilities of the mobile device of the end user not limiting performance of the selected at least one of the different camera settings for the camera of the mobile device of the end user based on performance requirements of the selected at least one of the different camera settings for the camera of the mobile device of the end user; and
a feature module configured to select one of the plurality of image capture settings for the camera of the mobile device based on the dynamic test; and
an adjustment module configured to dynamically enable the selected at least one of the different camera settings for the camera of the mobile device of the end user on a plurality of different mobile devices of different end users without user confirmation, during runtime of the executable mobile application executing on the plurality of different mobile devices of the different end users.
an adjustment module configured to dynamically configure, during runtime of the executable mobile application on a plurality of different mobile devices of different end users, the different mobile devices to use the selected one of the plurality of image capture settings.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 11, 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0078315 (hereinafter “Carlsson”) in view of US 2017/0064205 (hereinafter “Choi”).

As per Claim 1, Carlsson discloses:
An apparatus, comprising:
an audit module (Figure 3a: 304) configured to dynamically test a plurality of image capture settings for a camera (paragraph [0048], “The camera 102 may capture images using different sets of image capturing settings. Examples of image capturing settings are brightness, contrast, color saturation, white balance, gain, flicker free, exposure time, on/off of wide dynamic range, backlight compensation, and on/off of infrared cut filter. A set of image capturing settings may preferably include at least one of these image capturing settings.”; paragraph [0058], “Each test image 408a-e is acquired by the camera 302 using a set of image capturing settings 404a-e. Each test image 408a-e thus corresponds to a set of image capturing settings 404a-e [dynamically test a plurality of image capture settings for a camera].”); and
a feature module (Figure 3a: 304) configured to select one of the plurality of image capture settings for the camera based on the dynamic test (paragraph [0049], “Since the scene condition type 200a-f, such as the type of light condition, varies over time it is desirable to also vary the set of image capturing settings used when capturing images of the scene 100. For this purpose, each scene condition type 200a-f is preferably associated with one configured set of image capturing settings 204a-f to be used each time the associated scene condition type is detected [select one of the plurality of image capture settings for the camera based on the dynamic test].”).
Carlsson discloses “a camera,” but Carlsson does not explicitly disclose:
a camera of a mobile device of an end user in an executable mobile application executing on the mobile device of the end user; and
an adjustment module configured to dynamically configure, during runtime of the executable mobile application on a plurality of different mobile devices of different end users, the different mobile devices to use the selected one of the plurality of image capture settings.
However, Choi discloses:
a camera of a mobile device of an end user in an executable mobile application executing on the mobile device of the end user (Figure 7; paragraph [0005], “… a mobile device (e.g., a mobile phone, a tablet PC, a wearable device, etc.) includes various functions including a camera function.”); and
an adjustment module (Figure 1A: 100) configured to dynamically configure, during runtime of the executable mobile application on a plurality of different mobile devices of different end users, the different mobile devices to use a selected one of a plurality of image capture settings (paragraph [0193], “As shown, the mobile device according to one embodiment of the present invention displays a preview captured by a camera and at least one or more selectable options (S610) and selects a specific option from the at least one or more selectable options (S620). Subsequently, the mobile device automatically changes at least one factor among camera setting information according to the selected specific option (S630) and stores a specific preview captured based on the changed factor in the memory (S640).”; paragraph [0194], “Subsequently, the mobile device is configured to transmit an image data corresponding to the specific preview and camera setting information used for capturing the specific preview to an external mobile device in response to reception of a command for sharing the specific preview stored in the memory (S650) [dynamically configure, during runtime of the executable mobile application on a plurality of different mobile devices of different end users, the different mobile devices to use a selected one of a plurality of image capture settings].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Choi into the teaching of Carlsson to include “a camera of a mobile device of an end user in an executable mobile application executing on the mobile device of the end user; and an adjustment module configured to dynamically configure, during runtime of the executable mobile application on a plurality of different mobile devices of different end users, the different mobile devices to use the selected one of the plurality of image capture settings.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide a user with a solution capable of more promptly sharing information on a picture captured by a specific camera setting condition with other users (Choi, paragraph [0010]).

As per Claim 2, the rejection of Claim 1 is incorporated; and Carlsson further discloses:
wherein the feature module is configured to receive results of the dynamic test from the mobile device of the end user over a data network (paragraph [0050], “… the apparatus 304 may be connected to the camera 302 via a network.”; paragraph [0051], “The apparatus 304 comprises a detector unit 306, a camera instructing unit 308, a first storing unit 310 (e.g. a first memory), a selection receiving unit 312, and a second storing unit 314 (e.g. a second memory). The camera may further comprise an camera settings selecting unit 316.”).
Carlsson does not explicitly disclose:
a backend server; and
provide the selected one of the plurality of image capture settings to the plurality of different mobile devices over the data network.
However, Choi discloses:
a backend server (paragraph [0059], “Typical examples of a network entity include a base station, an external mobile terminal, a server, and the like.”); and
provide the selected one of the plurality of image capture settings to the plurality of different mobile devices over the data network (paragraph [0059], “The mobile communication module 112 can transmit and/or receive wireless signals to and from one or more network entities.”; paragraph [0186], “… the controller is configured to automatically change at least one factor among camera setting information according to the selected specific option with reference to the memory 520, store a specific preview, which is captured based on the changed factor, in the memory 520, control the communication module 530 in response to reception of a command for sharing the specific preview stored in the memory 520. By doing so, both an image data corresponding to the specific preview and the camera setting information used for capturing the specific preview can be transmitted to an external mobile device.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Choi into the teaching of Carlsson to include “create the resource installation package, wherein the resource installation package includes at least one update resource bundle.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide a user with a solution capable of more promptly sharing information on a picture captured by a specific camera setting condition with other users (Choi, paragraph [0010]).

As per Claim 3, the rejection of Claim 1 is incorporated; and Carlsson further discloses:
wherein the plurality of image capture settings comprise one or more of an image resolution setting, an image crop setting, an image gamma setting, an image blurriness setting, and an image sharpen setting (paragraph [0048], “The camera 102 may capture images using different sets of image capturing settings. Examples of image capturing settings are brightness, contrast, color saturation, white balance, gain, flicker free, exposure time, on/off of wide dynamic range, backlight compensation, and on/off of infrared cut filter. A set of image capturing settings may preferably include at least one of these image capturing settings.”).

As per Claim 4, the rejection of Claim 1 is incorporated; and Carlsson discloses “a plurality of image capture settings,” but Carlsson does not explicitly disclose:
wherein the plurality of image capture settings comprise an image capture user interface setting for the executable mobile application.
However, Choi discloses:
an image capture user interface setting for an executable mobile application (Figure 7; paragraph [0195], “As shown in FIG. 7, if a user touches a specific button 710 after a mobile device 700 executes a camera function, the controller can store a picture which is captured according to currently configured camera setting information only.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Choi into the teaching of Carlsson to include “wherein the plurality of image capture settings comprise an image capture user interface setting for the executable mobile application.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide a user with a solution capable of more promptly sharing information on a picture captured by a specific camera setting condition with other users (Choi, paragraph [0010]).

As per Claim 11, the rejection of Claim 1 is incorporated; and Carlsson further discloses:
wherein:
the audit module is configured to update the dynamic test of the plurality of image capture settings at periodic intervals (paragraph [0010], “By repeating the above method during a time interval, such as during several days or even during a year, a configured set of image capturing settings may be stored with respect to each scene condition type occurring during the interval. In this way, the camera may be configured for different scene condition types such as varying light conditions. In other words, the camera may be configured with respect to temporal changes of the scene type conditions.”); and
the feature module is configured to reselect a different one of the plurality of image capture settings for the camera of the mobile device based on the updated dynamic test (paragraph [0010], “By repeating the above method during a time interval, such as during several days or even during a year, a configured set of image capturing settings may be stored with respect to each scene condition type occurring during the interval. In this way, the camera may be configured for different scene condition types such as varying light conditions. In other words, the camera may be configured with respect to temporal changes of the scene type conditions.”).
Carlsson does not explicitly disclose:
the adjustment module is configured to dynamically reconfigure the different mobile devices of the different end users to use the different one of the plurality of image capture settings.
However, Choi discloses:
an adjustment module is configured to dynamically reconfigure different mobile devices of different end users to use different one of a plurality of image capture settings (paragraph [0193], “As shown, the mobile device according to one embodiment of the present invention displays a preview captured by a camera and at least one or more selectable options (S610) and selects a specific option from the at least one or more selectable options (S620). Subsequently, the mobile device automatically changes at least one factor among camera setting information according to the selected specific option (S630) and stores a specific preview captured based on the changed factor in the memory (S640).”; paragraph [0194], “Subsequently, the mobile device is configured to transmit an image data corresponding to the specific preview and camera setting information used for capturing the specific preview to an external mobile device in response to reception of a command for sharing the specific preview stored in the memory (S650).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Choi into the teaching of Carlsson to include “the adjustment module is configured to dynamically reconfigure the different mobile devices of the different end users to use the different one of the plurality of image capture settings.” The modification would be obvious because one of ordinary skill in the art would be motivated to provide a user with a solution capable of more promptly sharing information on a picture captured by a specific camera setting condition with other users (Choi, paragraph [0010]).

Claims 13 and 15 are method claims corresponding to the apparatus claims hereinabove (Claims 1 and 11, respectively). Therefore, Claims 13 and 15 are rejected for the same reasons set forth in the rejections of Claims 1 and 11, respectively.

Claims 17 and 19 are apparatus claims corresponding to the apparatus claims hereinabove (Claims 1 and 11, respectively). Therefore, Claims 17 and 19 are rejected for the same reasons set forth in the rejections of Claims 1 and 11, respectively.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Choi as applied to Claims 4 above, and further in view of US 2009/0086050 (hereinafter “Kasakawa”).

As per Claim 5, the rejection of Claim 4 is incorporated; and the combination of Carlsson and Choi discloses “an executable mobile application,” but the combination of Carlsson and Choi does not explicitly disclose:
wherein the image capture user interface setting comprises a setting indicating an image capture warning to display to the end user in an image capture user interface of the executable mobile application.
However, Kasakawa discloses:
wherein an image capture user interface setting comprises a setting indicating an image capture warning to display to an end user in an image capture user interface (Figure 8; paragraph [0106], “… it is also possible to display the message for warning the photographer at the display of the digital camera 10 in an upper position of the digital camera 10 at the time of the image capturing, as shown in FIG. 8.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kasakawa into the combined teachings of Carlsson and Choi to include “wherein the image capture user interface setting comprises a setting indicating an image capture warning to display to the end user in an image capture user interface of the executable mobile application.” The modification would be obvious because one of ordinary skill in the art would be motivated to alert an end user of an unfavorable image capture setting.

Claims 6, 7, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Choi as applied to Claims 1, 13, and 17 above, and further in view of US 2010/0136951 (hereinafter “Rosenberg”).

As per Claim 6, the rejection of Claim 1 is incorporated; and Carlsson discloses “a plurality of image capture settings,” but the combination of Carlsson and Choi does not explicitly disclose:
wherein the feature module is configured to select a different one of the plurality of image capture settings for different mobile device types.
However, Rosenberg discloses:
wherein a feature module is configured to select a different one of a plurality of settings for different mobile device types (paragraph [0028], “… the received message may include information identifying the make and model of the mobile phone 102, and the remote system may include a mechanism for determining the ring content capabilities of the identified mobile phone make and model (e.g., the remote system may maintain a database of various mobile phone makes and models and their corresponding ring tone capabilities). In such an embodiment, the remote system may first determine the mobile phone's ring content capabilities, and then, based, at least in part, on the result of the determination, select the appropriate format of ring content.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rosenberg into the combined teachings of Carlsson and Choi to include “wherein the feature module is configured to select a different one of the plurality of image capture settings for different mobile device types.” The modification would be obvious because one of ordinary skill in the art would be motivated to select an appropriate setting for an identified mobile phone type (Rosenberg, paragraph [0028]).

As per Claim 7, the rejection of Claim 1 is incorporated; and Carlsson discloses “a plurality of image capture settings,” but the combination of Carlsson and Choi does not explicitly disclose:
wherein the feature module is configured to select a different one of the plurality of image capture settings for different mobile device makes and models.
However, Rosenberg discloses:
wherein a feature module is configured to select a different one of a plurality of settings for different mobile device makes and models (paragraph [0028], “… the received message may include information identifying the make and model of the mobile phone 102, and the remote system may include a mechanism for determining the ring content capabilities of the identified mobile phone make and model (e.g., the remote system may maintain a database of various mobile phone makes and models and their corresponding ring tone capabilities). In such an embodiment, the remote system may first determine the mobile phone's ring content capabilities, and then, based, at least in part, on the result of the determination, select the appropriate format of ring content.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rosenberg into the combined teachings of Carlsson and Choi to include “wherein the feature module is configured to select a different one of the plurality of image capture settings for different mobile device makes and models.” The modification would be obvious because one of ordinary skill in the art would be motivated to select an appropriate setting for an identified mobile phone make and model (Rosenberg, paragraph [0028]).

Claim 14 is a method claim corresponding to the apparatus claim hereinabove (Claim 7). Therefore, Claim 14 is rejected for the same reason set forth in the rejection of Claim 7.

Claim 18 is an apparatus claim corresponding to the apparatus claim hereinabove (Claim 7). Therefore, Claim 18 is rejected for the same reason set forth in the rejection of Claim 7.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Choi as applied to Claims 1 above, and further in view of US 2010/0082470 (hereinafter “Walach”).

As per Claim 8, the rejection of Claim 1 is incorporated; and the combination of Carlsson and Choi does not explicitly disclose:
wherein the executable mobile application comprises a remote deposit capture mobile application configured to electronically deposit checks using images of the checks captured by the camera of the mobile device of the end user.
However, Walach discloses:
wherein an executable mobile application comprises a remote deposit capture mobile application configured to electronically deposit checks using images of the checks captured by a camera of a mobile device of an end user (paragraph [0014], “The depositor images the check at 200 with his cell phone camera. To image the check, the depositor aims his camera at the check and photographs the front of the check (optionally, if requested by the bank, both front and back can be imaged). Then, the depositor activates the deposit program by sending a MMS to the bank at a phone number assigned by the bank.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Walach into the combined teachings of Carlsson and Choi to include “wherein the executable mobile application comprises a remote deposit capture mobile application configured to electronically deposit checks using images of the checks captured by the camera of the mobile device of the end user.” The modification would be obvious because one of ordinary skill in the art would be motivated to deposit a negotiable instrument, such as a check, using a cellular phone camera (Walach, paragraph [0005]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Choi and Walach as applied to Claims 8 above, and further in view of US 2016/0044520 (hereinafter “Iyer”).

As per Claim 9, the rejection of Claim 8 is incorporated; and the combination of Carlsson and Choi discloses “a plurality of image capture settings for a camera of a mobile device of an end user,” but the combination of Carlsson and Choi does not explicitly disclose:
wherein the dynamic test comprises a success rate for the electronic deposit of the checks using the images of the checks captured by the camera of the mobile device of the end user using the plurality of image capture settings for the camera of the mobile device of the end user.
However, Walach discloses:
electronic deposit of checks using images of checks captured by a camera of a mobile device of an end user (paragraph [0014], “The depositor images the check at 200 with his cell phone camera. To image the check, the depositor aims his camera at the check and photographs the front of the check (optionally, if requested by the bank, both front and back can be imaged). Then, the depositor activates the deposit program by sending a MMS to the bank at a phone number assigned by the bank.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Walach into the combined teachings of Carlsson and Choi to include “the electronic deposit of the checks using the images of the checks captured by the camera of the mobile device of the end user.” The modification would be obvious because one of ordinary skill in the art would be motivated to deposit a negotiable instrument, such as a check, using a cellular phone camera (Walach, paragraph [0005]).
However, Iyer discloses:
wherein a dynamic test comprises a success rate for automatic execution of test cases for testing mobile applications (paragraph [0040], “The execution log may include various data collected during the execution, for example by the execution module 207 and one or more screenshots of screens displayed on a client device, on the mobile device being tested, or on the test station, during the execution. The execution report 207 may also generate an execution report based on the execution log. The execution report can include various statistics related to the execution such as, for example, number of successful tests, number of failed tests, success rate, failure rate, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Iyer into the combined teachings of Carlsson, Choi, and Walach to include “wherein the dynamic test comprises a success rate for the electronic deposit of the checks.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine various statistics related to electronic deposit of checks, such as success rate (Iyer, paragraph [0040]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Choi as applied to Claims 1 above, and further in view of US 2015/0230022 (hereinafter “Sakai”).

As per Claim 10, the rejection of Claim 1 is incorporated; and Carlsson discloses “a plurality of image capture settings” and “results of a dynamic test of a plurality of image capture settings,” but the combination of Carlsson and Choi does not explicitly disclose:
wherein the feature module is configured to select the one of the plurality of image capture settings using machine learning, results of the dynamic test of the plurality of image capture settings provided as input into the machine learning to generate one or more predictions of the one of the plurality of image capture settings to select.
However, Sakai discloses:
wherein a feature module is configured to select one of a plurality of contents using machine learning, the plurality of contents provided as input into the machine learning to generate one or more predictions of the one of the plurality of contents to select (paragraph [0089], “… the aggregation may be performed through user selection in a device configuration setting. In one embodiment, the content manager application 1110 may evolve or iterate to add content for aggregation. Such inclusion may utilize various machine learning algorithms to determine or predict content that a user may desire to include. The prediction of content may be based on content currently selected as desired, the frequency of content accessed by the user (either through the electronic wearable device, on a host device, or on another device in the ecosystem) in the past or ongoing, suggestions by those having similar interests (e.g., friends, others in social network or circles, family, demographic, etc.), etc. Other examples for suggestions may involve major news or events, emergency information, etc.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sakai into the combined teachings of Carlsson and Choi to include “wherein the feature module is configured to select the one of the plurality of image capture settings using machine learning, results of the dynamic test of the plurality of image capture settings provided as input into the machine learning to generate one or more predictions of the one of the plurality of image capture settings to select.” The modification would be obvious because one of ordinary skill in the art would be motivated to determine or predict an image capture setting that a user may desire to use (Sakai, paragraph [0089]).

Claims 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson in view of Choi as applied to Claims 1, 13, and 17 above, and further in view of US 2018/0060218 (hereinafter “Li”).

As per Claim 12, the rejection of Claim 1 is incorporated; and Carlsson discloses “a plurality of image capture settings” and the combination of Carlsson and Choi discloses “an executable mobile application,” but the combination of Carlsson and Choi does not explicitly disclose:
wherein the adjustment module is further configured to:
monitor for updates in a code repository for the executable mobile application;
dynamically generate one or more builds of the executable mobile application based on the updated code repository and the selected one of the plurality of image capture settings; and
install the dynamically generated one or more builds to execute on the plurality of different mobile devices such that the different mobile devices are configured to use the selected one of the plurality of image capture settings.
However, Li discloses:
wherein an adjustment module is further configured to:
monitor for updates in a code repository for an executable application (paragraph [0023], “As source code working copy 263a is modified at developer workstation 110a, developer workstation 110a may automatically, or at the direction of a programmer operating developer workstation 110a, create a build or an executable program from modified source code working copy 263a at developer workstation 110a.”; paragraph [0062], “One or more application modules 348 may represent some or all of the other various individual applications and services executing at and accessible from television 300.”);
dynamically generate one or more builds of the executable application based on the updated code repository and a selected one of a plurality of settings (paragraph [0027], “Once developer workstation 110a creates a build based on the updated source code working copy 263a that has been properly synchronized with all of the latest updates to source code 262, and that also has satisfactorily passed tests for proper operation at developer workstation 110a, developer workstation 110a may commit the updated source code working copy 263a to repository 260 of computing system 200, and/or cause source code working copy 263a to be copied to repository 260 of computing system 200.”; paragraph [0062], “One or more application modules 348 may represent some or all of the other various individual applications and services executing at and accessible from television 300.”); and
install the dynamically generated one or more builds to execute on a plurality of different mobile devices such that the different mobile devices are configured to use the selected one of the plurality of settings (paragraph [0016], “Each of developer workstations 110 may take the form of a desktop computer, laptop computer, workstation, tablet, smart phone, mobile device, server, appliance, thin client, and/or other type of computing device, including wearable, non-wearable, mobile, and/or non-mobile devices.”; paragraph [0028], “When source code 262 is updated, computing system 200 may build a new executable program 265 from updated source code 262 either automatically, or at the direction of a user (e.g., the programmer operating 110a).” and “Performing integration at computing system 200 may ensure that source code 262 has been properly debugged, integrated, and synchronized, and integrating at computing system 200 helps ensure that successful tests completed at developer workstation 110a are not the result of a dependency or configuration present at developer workstation 110a, but not present in other environments.”; paragraph [0062], “One or more application modules 348 may represent some or all of the other various individual applications and services executing at and accessible from television 300.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Li into the combined teachings of Carlsson and Choi to include “wherein the adjustment module is further configured to: monitor for updates in a code repository for the executable mobile application; dynamically generate one or more builds of the executable mobile application based on the updated code repository and the selected one of the plurality of image capture settings; and install the dynamically generated one or more builds to execute on the plurality of different mobile devices such that the different mobile devices are configured to use the selected one of the plurality of image capture settings.” The modification would be obvious because one of ordinary skill in the art would be motivated to perform frequent and automated integration and/or testing during development of an application executing on a mobile device (Li, paragraph [0002]).

Claim 16 is a method claim corresponding to the apparatus claim hereinabove (Claim 12). Therefore, Claim 16 is rejected for the same reason set forth in the rejection of Claim 12.

Claim 20 is an apparatus claim corresponding to the apparatus claim hereinabove (Claim 12). Therefore, Claim 20 is rejected for the same reason set forth in the rejection of Claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2005/0190279 (hereafter “Nobels”) discloses mobile devices with integrated camera operations.
US 2008/0050111 (hereafter “Lee”) discloses setting a camera in a mobile terminal with camera-setting values of photographing parameters.
US 2009/0196509 (hereafter “Farrer”) discloses an electronic system including an image capturing device and a comparator coupled to the image capturing device.
US 2010/0151903 (hereafter “Yamamoto”) discloses a mobile phone terminal with a camera function.
US 2014/0204245 (hereafter “Wexler”) discloses automatically capturing and processing images from the environment of the user.
US 2015/0092066 (hereafter “Geiss”) discloses a device operating a first image-capture system to capture first image data of a scene.
US 2016/0014405 (hereafter “Beckman”) discloses an apparatus for capturing a test image that can be used in calibrating a camera.
US 2017/0220102 (hereafter “Kim”) discloses implementing a virtual button through a camera, which use a camera as a key for manipulating an application.
US 2018/0054559 (hereafter “Welker”) discloses camera setting adjustment based on predicted environmental factors.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191